Citation Nr: 0423421	
Decision Date: 08/25/04    Archive Date: 09/01/04	

DOCKET NO.  03-04 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral foot 
disorder, characterized as jungle rot and/or plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Pursuant to the representative's 
motion, this appeal was granted an advance on the docket in 
accordance with 38 C.F.R. § 20.900(c) (2003) in August 2004.  
This decision results in a reopening of the veteran's service 
connection claim, but that claim must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder was 
denied by the RO in May 1996, the veteran was informed of 
that decision and his appellate rights, and he did not 
appeal; that decision is final.

2.  The evidence received since the time of the last final 
denial includes a medical opinion that the veteran's present 
bilateral foot problems are related to incidents of the 
veteran's military service, this evidence is both new and 
relevant to the veteran's claim, is not cumulative with any 
evidence already on file at the time of the prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

The evidence received in support of the veteran's application 
to reopen a claim for service connection for a bilateral foot 
disorder is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  Although the Veterans Claims Assistance 
Act of 2000 (VCAA) is applicable to the veteran's claim, 
because this decision results in a complete grant insofar as 
reopening the veteran's claim and remanding it for additional 
evidentiary development, discussion of compliance with VCAA 
at this time is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.

A previously denied claim for service connection may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 7108.  New evidence, however, means 
more than evidence that was not previously, physically of 
record, and is evidence that is more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.156(a).

Analysis:  The veteran first filed a claim of service 
connection for a bilateral foot disorder in October 1995, 
over 49 years after he was separated from service.  The RO 
denied that claim in a rating decision issued in May 1996.  
The evidence on file at the time excluded the veteran's 
service medical records, which appear to have been lost or 
destroyed in a fire at the National Personnel Records Center.  
There was, however, a physical examination for service 
separation in May 1946, which noted at Block 15 that the skin 
was normal, and at Block 22 that the feet were normal.  There 
were no private or VA records demonstrating any chronic 
disability of the feet at any time immediately following 
service or for some 5 decades thereafter.  An October 1995 
podiatry consult by VA contained a recorded history from the 
veteran of bilateral foot pain greater than "1-2 yrs."  The 
assessment was plantar fasciitis, secondary to overwork 
syndrome.  

The veteran's claim was denied based upon a complete absence 
of any evidence of a bilateral foot disorder at any time 
during or for decades after service, and an absence of any 
nexus opinion relating any current foot problems to any 
incident, injury or disease on active service.  The veteran 
was informed in April 2002 that his claim had been denied and 
of his appellate rights, and the veteran did not appeal.  
That decision became final.

Since the time of that prior final denial of service 
connection for a bilateral foot disorder, additional evidence 
has been submitted which principally demonstrates treatment 
for problems unrelated to the veteran's feet.  In November 
2002, however, a VA physician, Randall M. Barron, submitted 
two brief statements indicating his belief that the veteran 
presently manifests a bilateral foot disorder which is likely 
related to his history of jungle rot while on active duty.  
This evidence is new in that it was not previously physically 
of record, and is material to the veteran's claim as 
it raises the reasonable possibility of substantiating the 
claim.  In accordance with 38 C.F.R. § 3.156(a), Dr. Barron's 
brief statements of November 2002 constitute new and material 
evidence and the veteran's claim for service connection for a 
bilateral foot disorder is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a bilateral foot 
disorder is reopened, and to this extent the appeal is 
granted.


REMAND

The veteran and his spouse testified at a personal hearing at 
the RO in May 2003.  The veteran reported being stationed in 
India during service where he experienced "jungle rot" due 
to chronically wet feet.  He reported that he sought 
treatment for his feet during service.  Because the veteran's 
service medical records are "fire related," VA must ensure 
that the veteran is not disadvantaged as a result of this 
loss.  At the personal hearing, both the veteran and his 
spouse reported that he first sought treatment for his feet 
sometime in 1948 through 1950.  None of those records are 
available.  The veteran next claimed that he sought treatment 
for his feet with VA in the early 1950's, but a search for 
any of these records was unsuccessful.  The veteran has not 
been provided a VA examination of his feet and the case must 
be remanded for this to be accomplished together with a 
review of the veteran's complete claims folder and request 
for medical opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2).

The case is REMANDED to the RO for the following action:

1.  The RO should ensure that it has 
complied with the VCAA with respect to 
the veteran's pending appeal.  Any 
development indicated should be conducted 
and any evidence obtained added to the 
claims folder.

2.  The veteran should be referred for a 
VA podiatry examination of his feet by a 
physician who has not previously treated 
him.  The claims folder must be provided 
to the VA podiatrist for review in 
conjunction with the examination.  A 
complete examination with current 
findings regarding any disability of the 
veteran's feet should be performed and 
reported in detail.  Any diagnostic 
studies, including X-rays, found to be 
necessary for a complete examination 
should be performed.  In addition to 
providing a current diagnosis of any 
disability involving the veteran's feet, 
the VA podiatrist should provide an 
opinion as to whether it is more, less, 
or equally likely that any current 
disability of the veteran's feet is 
attributable to some incident, injury or 
disease of active military service in the 
mid-1940's.  In this regard, the 
podiatrist's attention is directed to 
statements previously provided by 
Dr. Barron, the veteran's apparent 
ongoing VA treating physician.  The VA 
podiatrist should provide a complete 
statement of reasons and bases supporting 
any opinions provided.

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



